DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species II in the reply filed on 13 September 2022 is acknowledged.

Claims 11-20 and 26 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 September 2022.

Information Disclosure Statement
The information disclosure statement filed 24 November 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Examiner notes that citation numbers 58-60 in this IDS are only in a foreign language and do not include at least a brief explanation of relevance, accordingly they cannot been considered by the Examiner and potentially have the possibility of affecting the validity of a patent granted on this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 21, 24, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recite only the mass percentage of the fluoropolymer content and the carbon fiber content of the material (i.e. as opposed to “mass or volume”). This recitation is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically the original disclosure only ever discloses that the percentages can be with respect to the “mass or volume” of the thermoplastic material (i.e. it always list the two together, does not give separate percentages for each of the mass and volume of the fluoropolymer content and carbon fiber content, and never recited an “and” or “and/or” therebetween). As the mass and volume percentages are always coupled and listed with single number it cannot be considered that applicant had possession of the newly claimed more specific claim limitations (unless applicant can show they are identical in the claimed case). Appropriate correction is required.

Claim 24 recites a specific range of the graphite percent in the material. This graphite material percentage limitations, in combination with the limitations of the specific carbon fiber percentages of the material claimed in claim 24, are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically the original disclosure only appears to disclose one specific embodiment with both graphite and carbon fiber, which has approximately 4% carbon fiber and approximately 2% graphite (see specification page 16). Though other ranges of carbon fiber and graphite are recited elsewhere in the original disclosure as there does not appear a disclosure that they may apply to the same embodiment (e.g. as opposed to separate embodiment where the material may for example only have carbon fiber or only have graphite as a filler). Appropriate correction is required.

Claim 25 recites only the mass percentage of the fluoropolymer content of the material (i.e. as opposed to “mass or volume”). This recitation is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically the original disclosure only ever discloses that the percentages can be with respect to the “mass or volume” of the thermoplastic material (i.e. it always list the two together, does not give separate percentages for each of the mass and volume of the fluoropolymer content and carbon fiber content, and never recited an “and” or “and/or” therebetween). As the mass and volume percentages are always coupled and listed with single number it cannot be considered that applicant had possession of the newly claimed more specific claim limitations (unless applicant can show they are identical in the claimed case). Appropriate correction is required.

Claims 2-5 and 21 fail to meet the written description requirement by virtue of depending on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 21, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamori et al. (US 5,604,285) in view of Daub et al. (US 2013/0043600).
With regard to claim 1, Miyamori discloses a sealing element (as disclosed in column 1 lines 8-10, column 4 lines 3-7, etc.) for providing a seal between a first media space filled with a first medium and a second media space filled with a second medium in a region of a movable component, which is guided or is guidable through the sealing element displaceably along a longitudinal axis of the movable component or rotatably along the longitudinal axis (Examiner notes this is an intended use in the preamble which the dynamic seal described in column 1 lines 8-10, column 4 lines 3-7, etc. would be capable of being used in), wherein the sealing element comprises a main body (i.e. as all physical seals, and seals of the type described by Miyamori do), wherein the main body is formed from a partially fluorinated or fully fluorinated thermoplastic material which is injection moldable (as disclosed in claim 1, etc. of Myamori as it discloses a fluorine resin that is melt processable), wherein a fluoropolymer content of the injection moldable thermoplastic material, in respect of its mass, is at least approximately 85%, and wherein a carbon fiber content of the injection moldable thermoplastic material, in respect of its mass or its volume, is at least approximately 2% and at most approximately 6% (as disclose in the abstract, claim 1, etc. as the remainder (i.e. the fluoropolymer) would be 30 to 94 volume percent and the volume percent of carbon fiber is disclosed as 1 to 45 volume percent. Myamori discloses the claimed mass percentages as wall as the fluoropolymer can be PFA (as disclosed in column 1 lines 62-column 2 line 1) which has a density of 2.15 g/cm^3 (a known material property) and as the density of carbon fiber is 1.93 g/cm^3 (a known material property) the basic math of density=mass/volume renders the percent mass of the fluoropolymer to be 91.6% and carbon fiber to be 4.38% (with the remainder bronze which has a density of 8.8 g/cm^3 and thus 3.99% mass)).
Miyamori fails to specify the specific structure of the main body and thus fails to disclose that the main body has two dynamic sealing portions which are abuttable against the movable component, wherein each dynamic sealing portion has a sealing lip, wherein each sealing lip comprises one or more sealing edges.
Daub discloses a sealing element (110, as seen in Fig. 8 or 17) for providing a seal between a first media space (i.e. the left of right hand side) filled with a first medium and a second media space (the other of the left or right hand side) filled with a second medium in the region of a movable component (108), which is guided or is guidable through the sealing element (as seen in Figs. 8 and 17) displaceably along a longitudinal axis of the movable component and/or rotatably (as disclosed in paragraphs 135, 136, etc.) along the longitudinal axis (examiner notes the preceding limitations are intended use limitations in a preamble which Daub anticipates as Daub the sealing element of Daub is capable of such as seen in Fig. 8, 17, disclosed in paragraphs 159, 190, etc.), wherein the sealing element comprises a main body (i.e. the entirety of the sealing element 110), which has two dynamic sealing portions (e.g. 134 and 206, or 134a and 134b) which abut or are abuttable against the movable component (as seen in Figs. 8 and 17), wherein each dynamic sealing portion has a sealing lip (i.e. as seen in Figs. 8 and 17 each of these portions is/defines a seal lip), wherein each sealing lip comprises one, two or more sealing edges (e.g. 136a/b), wherein the main body is formed from a partially fluorinated or fully fluorinated thermoplastic material which is injection moldable (i.e. as disclosed in paragraphs 95, etc. as PTFE which as a thermoplastic is known in the art to be injection moldable in various forms and is a fluoropolymer, and as disclosed as alternatively being TFE, fluoropolymer, in paragraph 97 and described as melt processable which injection molding is one form of and TFE is known in the art to be capable of being injection molded). It would have been considered obvious to one having ordinary skill in the art at the time the invention was made to have used the material of Miyamori in the sealing element of Daub as such would have provided the expected benefit of low coefficient of friction and good abrasion resistance.

With regard to claim 2, the combination (Daub) discloses that the main body of the sealing element has obtained at least part of its final outer shape or only part of its final outer shape or its entire final outer shape by means of turning and/or machining (examiner notes this is a product by process limitation in an apparatus claim and it has been held that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case the main body whether some of its final outer shape by machining or turning or some other process would be the same).

With regard to claim 3, the combination (Daub) discloses that an inner side or underside of the main body facing towards the movable component in a mounted state of the sealing element comprises a surface produced by a finishing operation after a shaping step (Examiner notes this is a product by process limitation in an apparatus claim and it has been held that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case the main body has a surface and whether some of its final outer shape by machining or turning or some other process would be the same. Additionally examiner notes a finishing step could be as simple as a cleaning step. Additionally Examiner notes that the “facing towards the movable component” is considered an intended/use capability of the seal and is also disclosed by Daub as seen in Figs. 8 or 17).

With regard to claim 4, the combination (Miyamori) discloses that a fluoropolymer content of the thermoplastic material, in respect of its mass or its volume, is at least 90% of the thermoplastic material (as disclose in the abstract, claim 1, etc. as the remainder (i.e. the fluoropolymer) would be 30 to 94 weight percent, which overlaps the claimed range).

With regard to claim 5, the combination (Miyamori) discloses that a fluoropolymer content of the thermoplastic material, in respect of its mass or its volume, is at most approximately 99% of the thermoplastic material (as disclose in the abstract, claim 1, etc. as the remainder (i.e. the fluoropolymer) would be 30 to 94 weight percent, which is within the claimed range at most 99%).

With regard to claim 21, the combination (Miyamori) discloses that the injection moldable thermoplastic material is a compound material (as disclosed in column 2 lines 20 to 37, etc.) which is producible or which is produced by means of a compounding facility (Examiner notes this is a product by process limitation in an apparatus claim and it has been held that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case it is capable of production by means of a compounding facility as it is a compound and any facility that produces a compound is such).

With regard to claim 25, the combination (Miyamori) discloses that the fluoropolymer content of the injection moldable thermoplastic material, in respect of its mass, is approximately 94% of the thermoplastic material (as detailed in the math above in claim 1).

With regard to claim 22, Miyamori discloses a sealing element (as disclosed in column 1 lines 8-10, column 4 lines 3-7, etc.) for providing a seal between a first media space filled with a first medium and a second media space filled with a second medium in a region of a movable component, which is guided or is guidable through the sealing element displaceably along a longitudinal axis of the movable component or rotatably along the longitudinal axis (Examiner notes this is an intended use in the preamble which the dynamic seal described in column 1 lines 8-10, column 4 lines 3-7, etc. would be capable of being used in), wherein the sealing element comprises a main body (i.e. as all seals of the type described by Miyamori do), wherein the main body is formed from a partially fluorinated or fully fluorinated thermoplastic material which is injection moldable (as disclosed in claim 1, etc. of Myamori as it discloses a fluorine resin that is melt processable), wherein a fluoropolymer content of the injection moldable thermoplastic material, in respect of its mass or its volume, is at least approximately 85% (as disclose in the abstract, claim 1, etc. as the remainder (i.e. the fluoropolymer) would be 30 to 94 volume percent), and wherein a carbon fiber content of the injection moldable thermoplastic material, in respect of its mass or its volume, is at approximately 4% (as disclose in the abstract, claim 1, etc. as it is disclosed as 1 to 45 volume percent).
Miyamori fails to specify the specific structure of the main body and thus fails to disclose that the main body has two dynamic sealing portions which are abuttable against the movable component, wherein each dynamic sealing portion has a sealing lip, wherein each sealing lip comprises one or more sealing edges.
Daub discloses a sealing element (110, as seen in Fig. 8 or 17) for providing a seal between a first media space (i.e. the left of right hand side) filled with a first medium and a second media space (the other of the left or right hand side) filled with a second medium in the region of a movable component (108), which is guided or is guidable through the sealing element (as seen in Figs. 8 and 17) displaceably along a longitudinal axis of the movable component and/or rotatably (as disclosed in paragraphs 135, 136, etc.) along the longitudinal axis (examiner notes the preceding limitations are intended use limitations in a preamble which Daub anticipates as Daub the sealing element of Daub is capable of such as seen in Fig. 8, 17, disclosed in paragraphs 159, 190, etc.), wherein the sealing element comprises a main body (i.e. the entirety of the sealing element 110), which has two dynamic sealing portions (e.g. 134 and 206, or 134a and 134b) which abut or are abuttable against the movable component (as seen in Figs. 8 and 17), wherein each dynamic sealing portion has a sealing lip (i.e. as seen in Figs. 8 and 17 each of these portions is/defines a seal lip), wherein each sealing lip comprises one, two or more sealing edges (e.g. 136a/b), wherein the main body is formed from a partially fluorinated or fully fluorinated thermoplastic material which is injection moldable (i.e. as disclosed in paragraphs 95, etc. as PTFE which as a thermoplastic is known in the art to be injection moldable in various forms and is a fluoropolymer, and as disclosed as alternatively being TFE, fluoropolymer, in paragraph 97 and described as melt processable which injection molding is one form of and TFE is known in the art to be capable of being injection molded). It would have been considered obvious to one having ordinary skill in the art at the time the invention was made to have used the material of Miyamori in the sealing element of Daub as such would have provided the expected benefit of low coefficient of friction and good abrasion resistance.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Masurani et al. (US 5,401,574) in view of Daub et al. (US 2013/0043600).
With regard to claim 24, Masurani discloses a sealing element (as described in column 1 line 15-25) for providing a seal between a first media space filled with a first medium and a second media space filled with a second medium in a region of a movable component, which is guided or is guidable through the sealing element displaceably along a longitudinal axis of the movable component or rotatably along the longitudinal axis (examiner notes this is an intended use in the preamble which the dynamic seal described in column 1 lines 15-25 would be capable of being used in), wherein the sealing element comprises a main body (as all such sealing elements do), wherein the main body is formed from a partially fluorinated or fully fluorinated thermoplastic material which is injection moldable (see column 2 lines 23-31 disclosing a variety of thermoplastics that are injection moldable and partially of fully fluorinated (e.g. PFA), just as the materials disclosed in the instant specification are), wherein a fluoropolymer content of the injection moldable thermoplastic material, in respect of its mass or its volume, is at least approximately 85% (see column 3 lines 45-58 disclosing 100 parts by weight of the flurorpolymer and 1-30 parts by weight of carbon fiber, which yields approximately 76.92% to 99.01% fluoropolymer), wherein a carbon fiber content of the injection moldable thermoplastic material, in respect of its mass or its volume, is at least approximately 0.5% and at most approximately 10% (see column 3 lines 45-58 disclosing 1-30 parts by weight per 100 parts by weight of the flurorpolymer which yields approximately 0.99% to 23.08% carbon fiber), and wherein a graphite content of the thermoplastic material, in respect of its mass or its volume, is at least approximately 0.5% and at most approximately 6% (see column 3 line 59-column 4 line 8 disclosing 1-30 weight percent of additives including graphite).
Masurani fails to specify the specific structure of the main body and thus fails to disclose that the main body has two dynamic sealing portions which are abuttable against the movable component, wherein each dynamic sealing portion has a sealing lip, wherein each sealing lip comprises one or more sealing edges.
Daub discloses a sealing element (110, as seen in Fig. 8 or 17) for providing a seal between a first media space (i.e. the left of right hand side) filled with a first medium and a second media space (the other of the left or right hand side) filled with a second medium in the region of a movable component (108), which is guided or is guidable through the sealing element (as seen in Figs. 8 and 17) displaceably along a longitudinal axis of the movable component and/or rotatably (as disclosed in paragraphs 135, 136, etc.) along the longitudinal axis (examiner notes the preceding limitations are intended use limitations in a preamble which Daub anticipates as Daub the sealing element of Daub is capable of such as seen in Fig. 8, 17, disclosed in paragraphs 159, 190, etc.), wherein the sealing element comprises a main body (i.e. the entirety of the sealing element 110), which has two dynamic sealing portions (e.g. 134 and 206, or 134a and 134b) which abut or are abuttable against the movable component (as seen in Figs. 8 and 17), wherein each dynamic sealing portion has a sealing lip (i.e. as seen in Figs. 8 and 17 each of these portions is/defines a seal lip), wherein each sealing lip comprises one, two or more sealing edges (e.g. 136a/b), wherein the main body is formed from a partially fluorinated or fully fluorinated thermoplastic material which is injection moldable (i.e. as disclosed in paragraphs 95, etc. as PTFE which as a thermoplastic is known in the art to be injection moldable in various forms and is a fluoropolymer, and as disclosed as alternatively being TFE, fluoropolymer, in paragraph 97 and described as melt processable which injection molding is one form of and TFE is known in the art to be capable of being injection molded). It would have been considered obvious to one having ordinary skill in the art at the time the invention was made to have used the material of Masurani in the sealing element of Daub as such would have provided the expected benefit of low coefficient of friction and good abrasion resistance (see Masurani column 2 lines 1-4).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamori et al. (US 5,604,285) in view of Daub et al. (US 2013/0043600), as applied to claim 22 above, and further in view of Masurani et al. (US 5,401,574).
With regard to claim 23, the prior combination (Miyamori) discloses a graphite filler can be added to the material (see column 3 lines 49-55), but fails to specify the specific percentage of a graphite content.
Masurani discloses a similar fluoropolymer material (see column 2 lines 22-31 disclosing PFA among other injection moldable materials) containing carbon fiber (see column 3 lines 45-58 disclosing 1-30 parts by weight) containing graphite in the range of 1 to 30% by weight (column 4 lines 4-7).
It would have been considered obvious to one having ordinary skill in the art at the time the invention was made to have included the graphite of Miyamori in the amount disclosed by Masurani such that there is a graphite contend of the thermoplastic material of approximately 2% by weight or volume. Such a modification would have provided the expected benefit of lower coefficient of friction and self-lubrication.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides additional examples of seals with similar structures and/or material compositions, or additional examples of similar materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675